In an action, inter alia, pursuant to RPAPL article 15 to declare the plaintiffs’ interest in a parcel of real property, the proposed intervenor, Rita Mallick, appeals from an order of the Supreme Court, Queens County (Weiss, J.), dated December 21, 2004, which denied her motion, among other things, for leave to intervene in this action.
Ordered that the order is affirmed, with costs.
Denial of the appellant’s motion, among other things, for leave to intervene was justified on the ground that it was not accompanied by a proposed pleading (see CPLR 1014; Matter of Zehnder v State of New York, 266 AD2d 224 [1999]). In any event, the appellant failed to make a sufficient threshold showing that she had a real and substantial interest in the property (see Citibank, N.A. v Plagakis, 8 AD3d 604, 605 [2004]; Sieger v Sieger, 297 AD2d 33, 35-36 [2002]). Crane, J.E, Luciano, Rivera and Lunn, JJ., concur.